            Case 5:19-cv-03249-JMY Document 17 Filed 06/17/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
JUANITA MUKUI and                        :
STANLEY MUKUI,                           :
          Plaintiffs                     :
     v.                                  :             Case No. 19-cv-03249-JMY
                                         :
ANNA CHAU, Philadelphia District         :
Director, U.S. Citizenship & Immigration :
Services,                                :
KENNETH T. CUCCINELLI, Acting            :
Director of USCIS,                       :
CHAD F. WOLF, Acting Secretary, U.S. :
Department of Homeland Security, 1       :
WILLIAM BARR,                            :
U.S. Attorney General,                   :
              Defendants                 :
                                              ORDER
        AND NOW, this 17th day of June, 2020, upon consideration of Defendants’ Motion for

Summary Judgment (ECF No. 8), Plaintiffs’ Cross Motion for Summary Judgment (ECF No.

13), Defendants’ Response to Plaintiff’s Motion for Summary Judgment (ECF No. 14), and

Plaintiffs’ Reply in Support of Summary Judgment (ECF No. 15), IT IS HEREBY ORDERED

that:

        (1) Defendants’ Motion for Summary Judgment (ECF No. 8) is GRANTED;
        (2) Plaintiffs’ Cross-Motion for Summary Judgment (ECF No. 13) is DENIED;
        (3) Judgment is entered for the Defendants; and
        (4) The Clerk of Court shall mark this case CLOSED for all purposes, including
        statistics.

                                                       BY THE COURT:

                                                       /s/ John Milton Younge
                                                       __________________________
                                                        Judge John Milton Younge
        1
         Chad F. Wolf became the Acting Secretary, U.S. Department of Homeland Security on
November 13, 2019. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Chad F. Wolf is
automatically substituted for Kevin K. McAleenan as a defendant in this suit.
